r                         RfiP^xS tfo.                        -dv
                                         OI - / -5 - oo aiJ
    #   72); l^.E£EA^.0uax^D£                                 1ST COURT OF APPEALS
                                                      .-,     „- HOUSTON, TEXAS _

        E.GQ noJ..JS h\rSX~-._bLgGtx
                                                              CHRISTOPHER A. PRIME

        nel




    0



            ?ia^           6,rL.S j2^     5>.<2 a.j5Sie,r£ &:
                                   <LQX                             }_a^o_E-
                   /.a

          0r3 + Z?kl^                                                   n


    #
                                           PV$
•




    oAKer^.ia& JJU .X.\ul^^lf^            ..

                            T£0£<M\tt££

•
                      O^^J^


    %OA CaqmuJL. ,.   „.




              mftr     65
     \ <ekilon
•    '3% jLoa^im